Exhibit 10.6



































--------------------------------------------------------------------------------



PLEDGE AND SECURITY AGREEMENT


dated as of October 4, 2016

from

the Grantors referred to herein,

to

Royal Bank of Canada,
as Administrative Agent



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


Table of Contents
Page


Section 1.
Terms Generally    2

Section 2.
Grant of Security    3

Section 3.
Security for Obligations    4

Section 4.
Grantors Remain Liable    4

Section 5.
Delivery and Control of Security Collateral    5

Section 6.
Maintaining Deposit and Securities Accounts    7

Section 7.
Representations and Warranties    8

Section 8.
Further Assurances    9

Section 9.
Collections on Receivables and Related Contracts    10

Section 10.
As to Intellectual Property    10

Section 11.
Voting Rights; Dividends; Etc    11

Section 12.
Additional Shares    12

Section 13.
Administrative Agent Appointed Attorney-in-Fact    12

Section 14.
Administrative Agent May Perform    12

Section 15.
The Administrative Agent’s Duties    12

Section 16.
Remedies    13

Section 17.
Subordination of Liens    15

Section 18.
Amendments; Waivers; Additional Grantors; Etc    15

Section 19.
Notices, Etc    15

Section 20.
Continuing Security Interest; Assignments under the Credit Agreement    15

Section 21.
Release; Termination    16

Section 22.
Terms Generally; References and Titles    17

Section 23.
Execution in Counterparts    17

Section 24.
Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.    17



Schedules and Exhibits
Schedule I
Location, Type of Organization, Jurisdiction of Organization and Organizational
Identification Number

Schedule II
Pledged Equity

Exhibit A
Form of Security Agreement Supplement







i



--------------------------------------------------------------------------------






PLEDGE AND SECURITY AGREEMENT
PLEDGE AND SECURITY AGREEMENT dated as of October 4, 2016 (this “Agreement”),
made by SandRidge Energy, Inc., a Delaware corporation (the “Borrower”), the
other Persons listed on the signature pages hereof and the Additional Grantors
(as defined in Section 18) (the Borrower, the Persons so listed and the
Additional Grantors being collectively the “Grantors”), to ROYAL BANK OF CANADA,
as administrative agent (the “Administrative Agent”) for the Secured Parties (as
hereinafter defined).
PRELIMINARY STATEMENTS
(1)The Borrower has entered into the Credit Agreement dated as of October 4,
2016 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined) with certain
Lenders party thereto and Royal Bank of Canada, as administrative agent (the
“Administrative Agent”).
(2)    As contemplated in the Credit Agreement, the Grantors owe, and may
hereafter owe Obligations to Lender Counterparties. The Swap Contracts and
Treasury Management Services Agreements under which such Obligations are owed
are herein called the “Lender Contracts”.
(3)    The Grantors are entering into this Agreement in order to grant to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in the Collateral (as hereinafter defined).
(4)    Each Grantor is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Schedule II hereto and issued by the Persons
named therein.
(5)    It is a condition precedent to the making of Loans and the issuance of
Letters of Credit by the Secured Parties under the Credit Agreement and the
entry into Lender Contracts from time to time, that the Grantors shall have
granted the assignment and security interest and made the pledge and assignment
contemplated by this Agreement.
(6)    Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents and the Lender Contracts.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Parties to make Loans and issue Letters of Credit under the Credit
Agreement and to induce the Secured Parties to enter into the Lender Contracts
from time to time, each Grantor agrees with the Administrative Agent for the
ratable benefit of the Secured Parties as follows:
Section 1.Terms Generally. Unless otherwise defined in this Agreement or in the
Credit Agreement, terms defined in Article 8 or 9 of the UCC (as defined below)
and/or in the Federal Book Entry Regulations (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9 and/or the Federal
Book Entry Regulations. “UCC” means the Uniform Commercial Code as in effect,
from time to time, in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority. “Federal Book Entry
Regulations” means (a) the federal regulations contained in Subpart B
(“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing book-entry
securities consisting of U.S. Treasury bonds, notes and bills and Subpart D
(“Additional Provisions”) of 31 C.F.R.





--------------------------------------------------------------------------------





Part 357, 31 C.F.R. § 357.2, § 357.10 through § 357.14 and § 357.41 through §
357.44 and (b) to the extent substantially identical to the federal regulations
referred to in clause (a) above (as in effect from time to time), the federal
regulations governing other book-entry securities.
Section 2.    Grant of Security. Each Grantor hereby assigns and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of such Grantor’s Secured
Obligations (as defined below):
(a)    all Equipment;
(b)    all Inventory;
(c)    all Accounts, Chattel Paper (including tangible chattel paper and
electronic chattel paper), Instruments (including promissory notes), Securities
Accounts, General Intangibles (including payment intangibles, Swap Contracts and
rights as administrative agent or other agent under any loan agreements relating
to Pledged Debt (as defined below)) and all Supporting Obligations (any and all
of such Accounts, Chattel Paper, Instruments, General Intangibles and other
obligations, to the extent not referred to in clause (g), (h) or (i) below,
being the “Receivables”, and any and all such Supporting Obligations, Security
Agreements, Mortgages, Liens, Leases, letters of credit and other contracts
being the “Related Contracts”);
(d)    all As-Extracted Collateral;
(e)    all Fixtures;
(f)    all Letter-of-Credit Rights;
(g)    the following (the “Security Collateral”):
(i)    the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;
(ii)    all additional shares of stock and other Equity Interests in Restricted
Subsidiaries, from time to time acquired by such Grantor in any manner (such
shares and other Equity Interests, together with the Initial Pledged Equity,
being the “Pledged Equity”), and the certificates, if any, representing such
additional shares or other Equity Interests, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares or other Equity Interests and all subscription
warrants, rights or options issued thereon or with respect thereto;
(iii)    all Indebtedness from time to time owed to such Grantor (such
Indebtedness, the “Pledged Debt”) and the instruments, if any, evidencing such
Indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Indebtedness; and
(iv)    all other Investment Property (including all (A) Securities, whether
Certificated Securities or Uncertificated Securities, (B) Security Entitlements,
(C) Securities Accounts, (D) Commodity Contracts and (E) Commodity Accounts) in
which such Grantor has now, or acquires from time to time hereafter,


2



--------------------------------------------------------------------------------





any right, title or interest in any manner, and the certificates or instruments,
if any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;
(h)    all Deposit Accounts;
(i)    all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the following (collectively, “Intellectual
Property”):
(i)    (A) all copyrights arising under the laws of the United States, any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished, all registrations and recordings thereof,
and all applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, (B) the right to obtain all renewals of the foregoing (clauses (A) and
(B), collectively, “Copyrights”) and (C) all written agreements naming any
Grantor as licensor or licensee, granting any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright;
(ii)    (A) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (B) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (C) all rights to obtain any reissues or
extensions of any of the foregoing (clauses (A) through (C), collectively,
“Patents”) and (D) all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent;
(iii)    (A) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
(B) the right to obtain all renewals of any of the foregoing (clauses (A) and
(B), collectively, “Trademarks”) and (C) all agreements, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark;
(iv)    all trade secrets and confidential information;
(v)    all tangible and digital embodiments of the foregoing; and
(vi)    all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom;
(j)    all Documents (other than title documents with respect to vessels or
vehicles);
(k)    all books and records (including customer lists, credit files, printouts
and other computer output materials and records) of such Grantor pertaining to
any of the Collateral; and
(l)    all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the Collateral (including proceeds, collateral and
Supporting Obligations that constitute property of the types described in
clauses (a) through (k) of this Section 2 and this clause (l)) and, to the
extent not otherwise included, all (A) payments under


3



--------------------------------------------------------------------------------





insurance (whether or not the Administrative Agent is the loss payee thereof),
or any indemnity, warranty or guaranty, payable by reason of loss or damage to
or otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including all Commercial Tort Claims and (C) cash and Cash Equivalents;
provided that the following property is excluded from the foregoing security
interests: (A) voting Equity Interests in any CFC, to the extent (but only to
the extent) required to prevent the Collateral from including more than 66% of
all voting Equity Interests in such CFC, (B) Equipment leased by a Grantor under
a lease or otherwise financed pursuant to a purchase-money financing arrangement
that prohibits the granting of a Lien on such Equipment, (C) any general
intangible, investment property or other rights arising under any contract,
instrument, license or other document or under any law, regulation, permit,
order or decree of any Governmental Authority if (but only to the extent that)
the grant of a security interest therein would constitute a violation of a
legally effective restriction in respect of such general intangible, investment
property or other rights in favor of a third party, unless and until all
required consents shall have been obtained (for the avoidance of doubt, the
restrictions described herein are not negative pledge or similar undertakings in
favor of a lender or other financial counterparty) and (D) to the extent that
(and only to the extent that) the grant of a security interest therein would
constitute a material violation of applicable Law, any other property (any and
all such excluded property being the “Excluded Personal Property”). Each Grantor
shall, if requested to do so by the Administrative Agent, use commercially
reasonable efforts to obtain any such required consent that is reasonably
obtainable with respect to Collateral which the Administrative Agent reasonably
determines to be material.
Section 3.    Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all Obligations of any Loan Party (all such
Obligations being the “Secured Obligations”).
Section 4.    Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
(a)    each Grantor shall remain liable under the contracts and agreements
included in such Grantor’s Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed;
(b)    the exercise by the Administrative Agent of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral; and
(c)    no Secured Party shall have any obligation or liability under the
contracts and agreements included in the Collateral by reason of this Agreement,
any other Loan Document or any Lender Contract, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
Section 5.    Delivery and Control of Security Collateral. (1) Subject to
Section 5(i) below, all certificates or instruments representing or evidencing
Security Collateral shall be delivered to and held by or on behalf of the
Administrative Agent pursuant hereto and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
in its discretion and without notice to any Grantor, to transfer to or to
register in the name of the Administrative Agent or any of its nominees any or
all of the Security Collateral, subject only to the revocable rights specified
in Section 11(a). In addition, the Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default at any
time to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.


4



--------------------------------------------------------------------------------





(a)    Subject to Section 5(i) below, with respect to any Security Collateral in
which any Grantor has any right, title or interest and that constitutes an
uncertificated security, such Grantor will cause the issuer thereof either:
(i)    to register the Administrative Agent as the registered owner of such
security or
(ii)    to agree in an authenticated record with such Grantor and the
Administrative Agent that such issuer will comply with instructions with respect
to such security originated by the Administrative Agent without further consent
of such Grantor, such authenticated record to be in form and substance
satisfactory to the Administrative Agent.
With respect to any Security Collateral in which any Grantor has any right,
title or interest and that is not an uncertificated security, upon the request
of the Administrative Agent, such Grantor will notify each such issuer of
Pledged Equity that such Pledged Equity is subject to the security interest
granted hereunder. Each Grantor that is the issuer of any Security Collateral or
Pledged Equity belonging to another Grantor acknowledges the security interest
granted hereunder in such Security Collateral and will take the actions
described above in this clause (b).
(b)    Subject to Section 5(i) below, with respect to any Security Collateral in
which any Grantor has any right, title or interest and that constitutes a
security entitlement in which the Administrative Agent is not the entitlement
holder, such Grantor will cause the securities intermediary with respect to such
security entitlement either:
(i)    to identify in its records the Administrative Agent as the entitlement
holder of such security entitlement against such securities intermediary or
(ii)    to agree in an authenticated record with such Grantor and the
Administrative Agent that such securities intermediary will comply with
entitlement orders (that is, notifications communicated to such securities
intermediary directing transfer or redemption of the financial asset to which
such Grantor has a security entitlement) originated by the Administrative Agent
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to the Administrative Agent (such agreements together
being the “Securities Account Control Agreements”).
(c)    Subject to Section 5(i) below, no Grantor will add any securities
intermediary that maintains a Securities Account for such Grantor or open any
new securities account with any then-existing securities intermediary unless:
(i)    the Administrative Agent shall have received at least 10 days’ prior
written notice of such securities intermediary or such new Securities Account,
and
(ii)    the Administrative Agent shall have received, in the case of a
securities intermediary that is not the Administrative Agent, a Securities
Account Control Agreement authenticated by such new securities intermediary and
such Grantor, or a supplement to an existing Securities Account Control
Agreement with such then-existing securities intermediary, covering such new
Securities Account.
No Grantor shall terminate any securities intermediary or terminate any
Securities Account, except that a Grantor may terminate a Securities Account,
and terminate a securities intermediary with respect to such Securities Account
if it gives the Administrative Agent at least 10 days’ prior written notice of
such termination.
(d)    Subject to Section 5(i) below, upon any termination by a Grantor of any
Securities Account or any securities intermediary with respect thereto, such
Grantor will immediately:


5



--------------------------------------------------------------------------------





(i)    transfer all property held in such terminated Securities Account to
another Securities Account, and
(ii)    notify all Obligors that were making payments to such Securities Account
to make all future payments to another Securities Account, in each case so that
the Administrative Agent shall have a continuously perfected security interest
in such funds and property.
(e)    So long as no Event of Default shall have occurred and be continuing,
each Grantor shall have sole right to direct the disposition of funds with
respect to each of its Securities Accounts.
(f)    The Administrative Agent may transfer, direct the transfer of, or sell
property credited to any Securities Account to satisfy the Grantor’s obligations
under the Loan Documents and the Lender Contracts if an Event of Default shall
have occurred and be continuing.
(g)    Upon the request of the Administrative Agent upon the occurrence and
during the continuance of an Event of Default, such Grantor will notify each
such issuer of Pledged Debt that such Pledged Debt is subject to the security
interest granted hereunder.
(h)    Clauses (a) through (e) above shall not be applicable to any Collateral
except Pledged Equity constituting certificated securities prior to the
occurrence of an Event of Default.
Section 6.    Maintaining Deposit, Securities and Commodity Accounts. Only upon
the occurrence and during the continuance of an Event of Default,
(a)    Each Grantor will maintain all Deposit Accounts, Securities Accounts and
Commodity Accounts only with the Administrative Agent or with banks (the
“Pledged Account Banks”) that have agreed, in a record authenticated by the
Grantor, the Administrative Agent and the Pledged Account Banks, to:
(i)    comply with instructions originated by the Administrative Agent directing
the disposition of funds in the Deposit Accounts, Securities Accounts and
Commodity Accounts without the further consent of the Grantor, and
(ii)    waive or subordinate in favor of the Administrative Agent all claims of
the Pledged Account Banks (including claims by way of a security interest, lien
or right of setoff or right of recoupment) to the Deposit Accounts, Securities
Accounts and Commodity Accounts, which authenticated record shall be in form and
substance reasonably satisfactory to, and as negotiated in good faith by, the
Administrative Agent (such agreements together being the “Account Control
Agreements”), provided that each Grantor shall promptly (but in any case
within 45 days) provide any such Account Control Agreement following the
occurrence of an Event of Default (as defined in the Credit Agreement).
(b)    Each Grantor will promptly instruct each Person obligated at any time to
make any payment to such Grantor for any reason (an “Obligor”) to make such
payment to a Deposit Account.
(c)    Except for any Deposit Account holding Cash Collateral, no Grantor will
add any bank that maintains a Deposit Account for such Grantor or open any new
deposit account with any then-existing Pledged Account Bank unless:
(i)    the Administrative Agent shall have received at least 10 days’ prior
written notice of such additional bank or such new Deposit Account, and
(ii)    the Administrative Agent shall have received, in the case of a bank or
Pledged Account Bank that is not the Administrative Agent, an Account Control
Agreement authenticated by such new


6



--------------------------------------------------------------------------------





bank and such Grantor, or a supplement to an existing Account Control Agreement
with such then existing Pledged Account Bank, covering such new Deposit Account.
No Grantor shall terminate any bank as a Pledged Account Bank or terminate any
Deposit Accounts or Securities Accounts, except that a Grantor may terminate a
Deposit Account, and terminate a bank as a Pledged Account Bank with respect to
such Deposit Account if it gives the Administrative Agent at least 10 days’
prior written notice of such termination.
(d)    Upon any termination by a Grantor of any Deposit Account or any Pledged
Account Bank with respect thereto, such Grantor will immediately:
(i)    transfer all funds held in such terminated Deposit Account to another
Deposit Account, and
(ii)    notify all Obligors that were making payments to such Deposit Account to
make all future payments to another Deposit Account, in each case so that the
Administrative Agent shall have a continuously perfected security interest in
such funds and property.
(e)    So long as no Event of Default shall have occurred and be continuing,
each Grantor shall have sole right to direct the disposition of funds with
respect to each of its Deposit Accounts.
(f)    The Administrative Agent may, at any time and without notice to, or
consent from, a Grantor transfer, or direct the transfer of, funds from the
Deposit Accounts and Securities Accounts to satisfy the Grantor’s obligations
under the Loan Documents and Lender Contracts if an Event of Default shall have
occurred and be continuing.
(g)    Upon the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall be authorized to send to each Pledged Account
Bank a Notice of Exclusive Control as defined in and under any Account Control
Agreement.
Section 7.    Representations and Warranties. Each Grantor represents and
warrants as follows:
(a)    As of the Closing Date, such Grantor’s exact legal name, as defined in
Section 9-503(a) of the UCC, is correctly set forth in Schedule I (as amended as
provided in Section 11(a)). As of the Closing Date, such Grantor is located
(within the meaning of Section 9-307 of the UCC), is the type of organization
and is organized in the state or jurisdiction set forth in Schedule I (as
amended as provided in Section 9(a)). As of the Closing Date, the information
set forth in Schedule I (as amended as provided in Section 9(a)) with respect to
such Grantor is true and accurate in all respects. As of the Closing Date, such
Grantor has not, within the prior five years, changed its name, location, chief
executive office, place where it maintains its agreements, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule I (as amended as provided in Section 9(a)) except as
disclosed in Schedule I.
(b)    To the extent required by the terms hereof, all Security Collateral
consisting of certificated securities has been delivered into the control of the
Administrative Agent.
(c)    Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement or as permitted under the
Credit Agreement. No effective financing statement or other instrument similar
in effect covering all or any part of such Collateral or listing such Grantor or
any trade name of such Grantor as debtor is on file in any recording office,
except such as may have been filed in favor of the Administrative Agent relating
to the Loan Documents or as otherwise permitted under the Credit Agreement.


7



--------------------------------------------------------------------------------





(d)    With respect to the Pledged Equity that is an uncertificated security,
such Grantor has caused, to the extent required by the terms hereof, the issuer
thereof either:
(i)    to register the Administrative Agent as the registered owner of such
security or
(ii)    to agree in an authenticated record with such Grantor and the
Administrative Agent that such issuer will comply with instructions with respect
to such security originated by the Administrative Agent without further consent
of such Grantor.
If such Grantor is an issuer of Pledged Equity, such Grantor confirms that it
has received notice of such security interest.
(e)    The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity of the issuers thereof indicated
on Schedule II.
(f)    (i) To the extent required by the terms hereof, all filings and other
actions (including (A) actions necessary to obtain control of Collateral as
provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and (B) actions
necessary to perfect the Administrative Agent’s security interest with respect
to Collateral evidenced by a certificate of ownership) necessary to perfect the
security interest in the Collateral of such Grantor created under this Agreement
have been duly made or taken and are in full force and effect, and (ii) this
Agreement creates in favor of the Administrative Agent for the benefit of the
Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral of such Grantor
(subject to Permitted Liens), securing the payment of the Secured Obligations
except as otherwise expressly contemplated hereby.
Section 8.    Further Assurances. (1) From time to time, at the expense of such
Grantor, each Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, or that the Administrative Agent may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. Without limiting the
generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor:
(i)    upon the occurrence and during the continuance of an Event of Default,
mark conspicuously each document included in Inventory, each Chattel Paper
included in Receivables, each Related Contract, and, at the reasonable request
of the Administrative Agent, each of its records pertaining to such Collateral
with a legend, in form and substance satisfactory to the Administrative Agent,
indicating that such document, Chattel Paper, Related Contract or Collateral is
subject to the security interest granted hereby;
(ii)    execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Administrative Agent may request, in order
to perfect and preserve the security interest granted or purported to be granted
by such Grantor hereunder;
(iii)    [reserved];
(iv)    Upon the occurrence and during the continuance of an Event of Default,
upon the acquisition of any electronic Chattel Paper, investment property,
letter-of-credit rights and transferable records as provided in Sections 9-104,
9-105, 9-106 and 9-107 of the UCC by any Grantor, the Borrower shall promptly
notify the Administrative Agent of such acquisition, and upon the reasonable
request of the Administrative Agent, the Borrower shall promptly take all action
necessary to ensure that the Administrative Agent has control of such


8



--------------------------------------------------------------------------------





Collateral consisting of electronic Chattel Paper, investment property,
letter-of-credit rights and transferable records as provided in Sections 9-105,
9-106 and 9-107 of the UCC;
(v)    upon the occurrence and during the continuance of an Event of Default, at
the reasonable request of the Administrative Agent, take all action to ensure
that the Administrative Agent’s security interest is noted on any certificate of
ownership related to any Collateral evidenced by a certificate of ownership; and
(vi)    deliver to the Administrative Agent evidence that all other action that
the Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest created by such Grantor under this
Agreement has been taken.
(b)    Each Grantor authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, including one or
more financing statements indicating that such financing statements cover all
assets or all personal property (or words of similar effect) of such Grantor, in
each case without the signature of such Grantor, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Agreement. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the
Administrative Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
(c)    Each Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.
Section 9.    Collections on Receivables and Related Contracts. Except as
otherwise provided in this Section 9, each Grantor will continue to collect, at
its own expense, all amounts due or to become due to such Grantor under
Receivables and Related Contracts. In connection with such collections, such
Grantor may take such action as such Grantor may deem necessary or advisable to
enforce collection of the Receivables and Related Contracts; provided that the
Administrative Agent shall have the right at any time, upon the occurrence and
during the continuance of an Event of Default and upon written notice to such
Grantor of its intention to do so, to notify the Obligors under any Receivables
and Related Contracts of the assignment of such Receivables and Related
Contracts to the Administrative Agent and to direct such Obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Administrative Agent and, upon such notification and at the expense of
such Grantor, to enforce collection of any such Receivables and Related
Contracts, to adjust, settle or compromise the amount or payment thereof, in the
same manner and to the same extent as such Grantor might have done, and to
otherwise exercise all rights with respect to such Receivables and Related
Contracts, including those set forth set forth in Section 9-607 of the UCC.
Section 10.    As to Intellectual Property. (a) With respect to its Intellectual
Property, each Grantor will execute or otherwise authenticate an Intellectual
Property security agreement, in form and substance satisfactory to the
Administrative Agent, for recording the security interest granted hereunder to
the Administrative Agent in such Intellectual Property, material to the
operations of such Grantor, with the U.S. Patent and Trademark Office, the
U.S. Copyright Office and any other governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property, provided
however that such recording of security interest with the U.S. Patent and
Trademark Office and/or U.S. Copyright Office shall only cover United States
federal registered Patents, Copyrights or Trademarks, as applicable.


9



--------------------------------------------------------------------------------





(a)    Should any Grantor obtain an ownership interest in any item of the type
set forth in Section 2(i) that is not on the date hereof a part of the
Intellectual Property:
(i)    this Agreement shall automatically apply thereto, and
(ii)    any such item and, in the case of Trademarks, the goodwill symbolized
thereby, shall automatically become part of the Intellectual Property subject to
this Agreement.
(b)    This Section shall only be applicable upon the occurrence and during the
continuance of an Event of Default.
Each Grantor shall give prompt written notice to the Administrative Agent
identifying such items, and such Grantor shall execute and deliver to the
Administrative Agent with such written notice, or otherwise authenticate, an
intellectual property security agreement supplement in form and substance
satisfactory to the Administrative Agent covering such items, which supplement
shall be recorded with the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authorities necessary to perfect the security
interest hereunder in such items.
Section 11.    Voting Rights; Dividends; Etc. (1) Except as set forth in
clause (b):
(i)    Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral owned by such Grantor or
any part thereof for any purpose; provided that such Grantor will not exercise
or refrain from exercising any such right if such action would have a material
adverse effect on the value of the Security Collateral.
(ii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral owned by such Grantor if and to the extent that the payment thereof
is not otherwise prohibited by the terms of the Loan Documents.
(iii)    The Administrative Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to clause (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to clause (ii) above.
(b)    Upon the occurrence and during the continuance of an Event of Default
that has not been waived:
(i)    All rights of each Grantor:
(A)    to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 11(a)(i) shall, upon notice to such Grantor by the Administrative Agent,
cease and
(B)    to receive the dividends, interest and other distributions that it would
otherwise be authorized to receive and retain pursuant to Section 11(a)(ii)
shall automatically cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall thereupon have the sole right to exercise or refrain from exercising
such voting and other consensual rights and to receive and hold as Security
Collateral such dividends, interest and other distributions.
(ii)    All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of clause (i) of this Section 11(b) shall be
received in trust for the benefit of the


10



--------------------------------------------------------------------------------





Administrative Agent, shall be segregated from other funds of such Grantor and
shall be forthwith paid over to the Administrative Agent as Security Collateral
in the same form as so received (with any necessary indorsement).
(iii)    The Administrative Agent shall be authorized to send to each Securities
Intermediary as defined in and under any Securities Account Control Agreement a
Notice of Exclusive Control as defined in and under such Securities Account
Control Agreement.
Section 12.    Additional Shares. Each Grantor will pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any
additional Equity Interests or other securities of each issuer of the Pledged
Equity to the extent constituting Collateral.
Section 13.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Administrative Agent’s discretion, to
take any action and to execute any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:
(a)    to obtain and adjust insurance required to be paid to the Administrative
Agent pursuant to Section 6.07 of the Credit Agreement.
(b)    to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
(c)    to receive, indorse and collect any drafts or other instruments,
documents and Chattel Paper, in connection with clause (a) or (b) above, and
(d)    to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent with respect to any of the Collateral.
Section 14.    Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 17.
Section 15.    The Administrative Agent’s Duties. (a) The powers conferred on
the Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.
(a)    Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents for the Administrative Agent
hereunder with respect to all or any part of the Collateral. If the
Administrative Agent so appoints any such subagent with respect to any
Collateral:


11



--------------------------------------------------------------------------------





(i)    the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Security Agreement to have been made to such subagent, in
addition to the Administrative Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor,
(ii)    such subagent shall automatically be vested, in addition to the
Administrative Agent, with all rights, powers, privileges, interests and
remedies of the Administrative Agent hereunder with respect to such Collateral,
and
(iii)    the term “Administrative Agent,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Administrative Agent
with respect to such Collateral, shall include such subagent;
provided that no such subagent shall be authorized to take any action with
respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent.
Section 16.    Remedies. If any Event of Default shall have occurred and be
continuing:
(a)    The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i)    require each Grantor to, and each Grantor will at its expense and upon
request of the Administrative Agent forthwith, assemble all or part of the
Collateral as directed by the Administrative Agent and make it available to the
Administrative Agent at a place and time to be designated by the Administrative
Agent that is reasonably convenient to both parties;
(ii)    without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable;
(iii)    occupy any premises owned or leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and
(iv)    exercise any and all rights and remedies of any of the Grantors under or
in connection with the Collateral, or otherwise in respect of the Collateral,
including:
(A)    any and all rights of such Grantor to demand or otherwise require payment
of any amount under, or performance of any provision of, the Receivables, the
Related Contracts and the other Collateral,
(B)    withdraw, or cause or direct the withdrawal, of all funds with respect to
the Deposit Accounts or Securities Accounts, and
(C)    exercise all other rights and remedies with respect to the Receivables,
the Related Contracts and the other Collateral, including those set forth in
Section 9-607 of the UCC.
To the extent that notice of sale shall be required by law, at least 10 days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice


12



--------------------------------------------------------------------------------





of sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
(b)    Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 17) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against, all or any part of the Secured
Obligations, in accordance with Section 8.03 of the Credit Agreement.
(c)    The Administrative Agent may, without notice to any Grantor, except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Deposit Accounts and Securities Accounts or in any
other deposit account or securities account.
(d)    In the event of any sale or other disposition of any of the Intellectual
Property of any Grantor, the goodwill symbolized by any trademarks subject to
such sale or other disposition shall be included therein, and such Grantor shall
supply to the Administrative Agent or its designee such Grantor’s know-how and
expertise, and documents and things relating to any Intellectual Property
subject to such sale or other disposition, and such Grantor’s customer lists and
other records and documents relating to such Intellectual Property and to the
manufacture, distribution, advertising and sale of products and services of such
Grantor.
(e)    The Grantors recognize that the Administrative Agent may deem it
impracticable to effect a public sale of all or any part of the Security
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such securities to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof. The Grantors acknowledge that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agree that such private sales shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the Issuer of such securities to register
such securities for public sale under the Securities Act of 1933, as amended.
Any offer to sell such securities that has been:
(i)    publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such an offer may be so advertised without prior
registration under such Securities Act), or
(ii)    made privately in the manner described above to not less than 15 bona-
fide offerees, shall be deemed to involve a “public disposition” for the
purposes of Section 9‑610(c) of the UCC (or any successor or similar, applicable
statutory provision), notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and that the Administrative Agent or
any other Secured Party may, in such event, bid for the purchase of such
securities.
Section 17.    Subordination of Liens. Each Grantor confirms that: (a) any and
all Liens securing debts, liabilities and other Obligations owed to such Grantor
by any other Loan Party (“Subordinated Liens”) shall be subordinate to any and
all Liens under the Security Documents securing the Secured Obligations (“Senior


13



--------------------------------------------------------------------------------





Liens”) as if the Senior Liens were created, filed, recorded and otherwise
perfected prior in time to the creation, filing, recording and other perfection
of the Subordinated Liens, and
(a)    by reason of this Agreement, the Administrative Agent, for the benefit of
the Secured Parties, has a perfected, first-priority Lien on each Subordinated
Lien and the right, to the exclusion of any Grantor, to enforce, exercise
remedies, grant waivers, release and take any and all other actions with respect
to such Subordinated Lien.
Section 18.    Amendments; Waivers; Additional Grantors; Etc. (a) No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor here from shall in any event be effective unless the same shall be
entered into in accordance with Section 10.01 of the Credit Agreement. No
failure on the part of the Administrative Agent or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
(a)    Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”):
(i)    such Person shall be referred to as an “Additional Grantor” and shall be
and become a Grantor hereunder, and each reference in this Agreement and the
other Loan Documents to “Grantor” shall also mean and be a reference to such
Additional Grantor, and each reference in this Agreement, the other Loan
Documents and the Lender Contracts to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and
(ii)    the supplemental schedules attached to each Security Agreement
Supplement shall be incorporated into and become a part of and supplement the
respective Schedule hereto, and the Administrative Agent may attach such
supplemental schedules to such Schedules; and each reference to such Schedules
shall mean and be a reference to such Schedules as supplemented pursuant to each
Security Agreement Supplement.
Section 19.    Notices, Etc. All notices and other communications provided for
hereunder shall be delivered in the manner provided in the Credit Agreement, in
the case of the Borrower or the Administrative Agent, addressed to it at its
address specified in the Credit Agreement and, in the case of each Grantor other
than the Borrower, addressed to it at its address set forth opposite such
Grantor’s name on the signature pages hereto or on the signature page to the
Security Agreement Supplement pursuant to which it became a party hereto; or, as
to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and other communications
shall be effective when and as provided in the Credit Agreement. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.
Section 20.    Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall:
(a)    remain in full force and effect until the latest of:
(i)    the payment in full of all Secured Obligations,
(ii)    the termination or expiration of all Commitments and


14



--------------------------------------------------------------------------------





(iii)    the termination or expiration of all Letters of Credit and all Lender
Contracts with a Lender Counterparty,
(b)    be binding upon each Grantor, its successors and assigns and
(c)    inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Secured Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including all or any portion of its
Commitment, the Loans owing to it and the Note or Notes, if any, held by it), to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as provided in the Credit Agreement.
Section 21.    Release; Termination. (a) Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor or release of any Guaranty
by a Grantor, in each case in accordance with the terms of the Loan Documents
(other than sales of Inventory in the ordinary course of business), the
Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby; provided that:
(i)    at the time of such request and such release no Event of Default shall
have occurred and be continuing,
(ii)    such Grantor shall have delivered to the Administrative Agent, at
least 10 Business Days prior to the date of the proposed release, a written
request for release describing the item of Collateral and the terms of the sale,
lease, transfer or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Administrative Agent and a certificate of such
Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Administrative Agent may request
and
(iii)    the proceeds of any such sale, lease, transfer or other disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with the Credit Agreement shall, to the extent so required, be paid
or made to, or in accordance with the instructions of, the Administrative Agent
when and as required under the Credit Agreement.
(b)    Upon the payment in full of all Secured Obligations, the termination or
expiration of all Commitments and the termination or expiration of all Letters
of Credit and all Lender Contracts, the security interest hereunder shall
terminate and all rights to the Collateral shall revert to the Grantors.
(c)    Upon any termination of the security interests and/or release of
Collateral as provided in this Section 21, the Administrative Agent will, at the
expense of the applicable Grantor, execute and deliver to such Grantor such
documents as it shall reasonably request to evidence the termination of such
security interests or the release of such Collateral, as the case may be.
Section 22.    Terms Generally; References and Titles. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context requires otherwise:


15



--------------------------------------------------------------------------------





(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);
(b)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns;
(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement;
(e)    any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time; and
(f)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
References to any document, instrument, or agreement shall include:
(i)    all exhibits, schedules, and other attachments thereto, and
(ii)    shall include all documents, instruments, or agreements issued or
executed in replacement thereof.
Titles appearing at the beginning of any subdivision are for convenience only
and do not constitute any part of such subdivision and shall be disregarded in
construing the language contained in such subdivisions. The phrases “this
section”, “this clause” and “this subsection” and similar phrases refer only to
the sections, clauses or subsections hereof in which such phrases occur. The
word “or” is not exclusive. Accounting terms have the meanings assigned to them
by GAAP, as applied by the accounting entity to which they refer. References to
“days” shall mean calendar days, unless the term “Business Day” is used. Unless
otherwise specified, references herein to any particular Person also refer to
its successors and permitted assigns.
Section 23.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
Section 24.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(b)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY


16



--------------------------------------------------------------------------------





JUDGMENT, AND EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN CLAUSE (b) ABOVE. EACH
GRANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    EACH GRANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(e)    EACH GRANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (I) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY, AND (II) ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LEGAL PROCEEDING ANY “SPECIAL DAMAGES,” AS DEFINED BELOW. EACH GRANTOR
(X) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (Y) ACKNOWLEDGES
THAT THE OTHER PARTIES TO THE LOAN DOCUMENTS, TREASURY MANAGEMENT SERVICES
AGREEMENTS WITH LENDER COUNTERPARTIES AND SWAP CONTRACTS WITH LENDER
COUNTERPARTIES HAVE BEEN INDUCED TO ENTER THEREIN BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY
PARTY HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY.
[SIGNATURES BEGIN NEXT PAGE]




17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
SANDRIDGE ENERGY, INC.
By:    /s/ Julian Bott
Name:    Julian Bott
Title:    Executive Vice President and Chief     Financial Officer
SANDRIDGE HOLDINGS, INC.
By:    /s/ Julian Bott
Name:    Julian Bott
Title:    Executive Vice President and Chief     Financial Officer
SANDRIDGE EXPLORATION AND PRODUCTION, LLC
By:    /s/ Julian Bott
Name:    Julian Bott
Title:    Executive Vice President and Chief     Financial Officer
SANDRIDGE MIDSTREAM INC.
By:    /s/ Julian Bott
Name:    Julian Bott
Title:    Executive Vice President and Chief     Financial Officer
SANDRIDGE OPERATING COMPANY
By:    /s/ Julian Bott
Name:    Julian Bott
Title:    Executive Vice President and Chief     Financial Officer
LARIAT SERVICES, INC.


Signature Page
Security Agreement



--------------------------------------------------------------------------------





By:    /s/ Julian Bott
Name:    Julian Bott
Title:    Executive Vice President and Chief     Financial Officer


INTEGRA ENERGY, L.L.C.
By:    /s/ Julian Bott
Name:    Julian Bott
Title:    Executive Vice President and Chief     Financial Officer




Signature Page
Security Agreement



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as Administrative
By:    /s/ Susan Khokher
Name:    Susan Khokher    
Title:    Manager, Agency






Signature Page
Security Agreement



--------------------------------------------------------------------------------






LOCATION, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL
IDENTIFICATION NUMBER




Grantor


Location
Type of
Organization
Jurisdiction of
Organization
Organizational I.D.
No.
SandRidge Energy, Inc.
123 Robert S. Kerr
Avenue, Oklahoma
City, OK 73102
Corporation
Delaware
20-8084793
SandRidge Operating Company
123 Robert S. Kerr
Avenue, Oklahoma
City, OK 73102
Corporation
Texas
75-2541245
Integra Energy, L.L.C.
123 Robert S. Kerr
Avenue, Oklahoma
City, OK 73102
Limited Liability
Company
Texas
75-2887527
SandRidge Holdings, Inc.
123 Robert S. Kerr
Avenue, Oklahoma
City, OK 73102
Corporation
Delaware
20-5878401
SandRidge Exploration and
Production, LLC
123 Robert S. Kerr
Avenue, Oklahoma
City, OK 73102
Limited Liability
Company
Delaware
87-0776535
SandRidge Midstream, Inc.
123 Robert S. Kerr
Avenue, Oklahoma
City, OK 73102
Corporation
Texas
75-2541148
Lariat Services, Inc.
123 Robert S. Kerr
Avenue, Oklahoma
City, OK 73102
Corporation
Texas
75-2887527





CHANGES IN NAME, LOCATION, CHIEF EXECUTIVE OFFICE, PLACE WHERE IT MAINTAINS
AGREEMENTS, TYPE OF ORGANIZATION, JURISDICTION OR ORGANIZATIONAL IDENTIFICATION
NUMBER IN LAST FIVE YEARS


Grantor
Changes
SandRidge Energy, Inc.
None
SandRidge Operating Company
None
Integra Energy, L.L.C.
None
SandRidge Holdings, Inc.
None
SandRidge Exploration and
Production, LLC
None
SandRidge Midstream, Inc.
None
Lariat Services, Inc.
None







Schedule I



--------------------------------------------------------------------------------






Schedule II to the Security Agreement


PLEDGED EQUITY






Grantor




Issuer




Class of Equity


Certificate
No(s)


Number of
Shares
Percentage of
Outstanding
Shares
SandRidge Energy, Inc.
Lariat Services,
Inc.
Common Stock
1
100,000
100%
SandRidge Energy, Inc.
SandRidge
CO2, LLC


Membership
Interests
n/a
n/a
100%
SandRidge Energy, Inc.
SandRidge
Holdings, Inc.
Common Stock
1
100
100%
SandRidge Energy, Inc.
SandRidge
Midstream, Inc.


Common Stock
1
100,000
100%
SandRidge Energy, Inc.
SandRidge
Operating Company


Common Stock
1
100,000
100%
SandRidge Energy, Inc.
SandRidge
Realty, LLC


Membership
Interests




n/a




n/a




100%
Integra Energy, L.L.C.


Cholla Pipeline,
L.P.
Limited
Partnership




n/a




n/a
36.1427%
SandRidge Holdings, Inc.
SandRidge
Exploration and
Production, LLC
Membership
Interests




n/a




n/a




100%
SandRidge Exploration and
Production, LLC
Integra Energy,
L.L.C.


Membership
Interests
n/a
n/a




100%
SandRidge Midstream, Inc.


Cholla Pipeline,
L.P.
Limited
Partnership
Interests
n/a
n/a
62.5716%
SandRidge Midstream, Inc.


Sagebrush Pipeline, LLC
Membership Interests




n/a




n/a
73.80881%







Schedule II



--------------------------------------------------------------------------------






Exhibit A to the Security Agreement


FORM OF PLEDGE AND SECURITY AGREEMENT SUPPLEMENT
[Date of Pledge and Security Agreement Supplement]
ROYAL BANK OF CANADA
as the Administrative Agent for the Secured Parties referred to in the Credit
Agreement referred to below
200 Bay Street
Toronto, ON M5J 2W7
SandRidge Energy Inc.


Ladies and Gentlemen:


Reference is made to (i) Credit Agreement dated as of October 4, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SandRidge Energy Inc., the Lenders
party thereto and Royal Bank of Canada, as Administrative Agent (together with
any successor Administrative Agent appointed pursuant to the Credit Agreement,
the “Administrative Agent”) and L/C Issuer and (ii) the Pledge and Security
Agreement dated as of October 4, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
made by the Grantors from time to time party thereto in favor of the
Administrative Agent for the Secured Parties. Terms defined in the Credit
Agreement or the Security Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement or the Security Agreement.
SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising,
including the property and assets of the undersigned set forth on the attached
supplemental schedules to the Schedules to the Security Agreement.
SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of any Loan Party that
are now or hereafter existing under or in respect of the Loan Documents and all
Obligations of any Loan Party under Lender Contracts that are now or hereafter
existing, in each case whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules to the respective Schedules to the
Security Agreement, and the undersigned hereby certifies, as of the date first
above written, that such supplemental schedules have been prepared by the
undersigned in substantially the form of the equivalent Schedules to the
Security Agreement and are complete and correct.
SECTION 4. Representations and Warranties. The undersigned makes as of the date
hereof each representation and warranty set forth in Section 6 of the Security
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other Grantor.
SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.


A-1



--------------------------------------------------------------------------------





SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.




Very truly yours,


[NAME OF ADDITIONAL GRANTOR]




By:
 
Name:
 
Title:
 





Address for notices:


____________________________________________
____________________________________________














A-2

